Citation Nr: 0311925	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-19 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
claimed as due to Agent Orange exposure.

2.  Entitlement to an increased initial rating for varicose 
veins of the right leg, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from February 1969 to November 
1970.

This appeal arises from January 2000 and February 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (RO).  The January 200 rating 
decision granted service connection for varicose veins of the 
right leg, and assigned a 20 percent evaluation effective 
from October 19, 1999.  The February 2002 rating decision, in 
pertinent part, denied service connection for diabetes 
mellitus.

The veteran provided video-conference testimony before the 
undersigned Veterans Law Judge in January 2003.  A transcript 
of the hearing is of record.

The Board notes that in the February 2002 rating decision, 
the RO also denied entitlement to an effective date prior to 
October 19, 1999 for service connection for varicose veins of 
the right leg.  At the January 2003 video-conference hearing, 
the veteran indicated that he disagreed with the RO's 
decision in the February 2002 rating decision.  (See 
transcript of January 30, 2003 video-conference hearing, at 
pages 10-11).  A notice of disagreement (NOD) "must be filed 
with the [VA] office from which the claimant received notice 
of the determination being appealed unless notice has been 
received that the applicable [VA] records have been 
transferred to another [VA] office."  38 C.F.R. § 20.300 
(2002).  Since the NOD was received by the Board, instead of 
the agency of original jurisdiction which adjudicated the 
claim, it may not be viewed as a NOD to the February 2002 
rating decision.  See Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996) (hearing testimony before the Board, even though given 
within the one-year notice of disagreement filing period, 
cannot constitute a valid notice of disagreement because it 
was taken before the Board and not the RO).

Furthermore, in an October 2001 correspondence, it appears 
that the veteran has raised a claim of entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for nerve damage of both legs due to low back surgery.  This 
issue has not been developed for appellate review and is 
referred back to the RO for appropriate action.

The issue of entitlement to an initial rating in excess of 20 
percent for varicose veins of the right leg is the subject of 
a Remand following the Order in this decision.


FINDING OF FACT

The veteran had service aboard a ship in the waters offshore 
Vietnam during the Vietnam era and the record contains a 
current diagnosis of diabetes mellitus.


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred during 
the veteran's active naval service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed during the pendency 
of the veteran's claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The VCAA identifies and describes 
duties on the part of the VA to notify the claimant of the 
evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence.  Id.  These duties have been 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
and 3.326 (2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there are no further actions 
that should be undertaken to comply with the provisions of 
the Act or implementing regulations.  In this case, the RO 
has obtained the veteran's service medical records, VA 
medical treatment records, private medical treatment records 
and reports of VA examinations.  Probative evidence, not 
included in the file, has not been identified.  The Board is 
unaware of any such evidence, and finds that all probative 
evidence has been obtained, to include VA examinations.  
There is no identified probative evidence which remains 
outstanding.  

The veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought on appeal.  The Board concludes that the 
discussions in the rating decision and statement of the case 
have informed the veteran and his representative of the 
reasons and basis for its decisions, and the information 
necessary to substantiate the claim.  In particular, in an 
August 2002 statement of the case, the veteran was notified 
of the VCAA and that the claim was determined based on the 
medical information of record.  The veteran was also notified 
of the evidence necessary to substantiate his claim, as well 
as VA development activity.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Further, in light of the favorable 
determination contained herein with regard to the claim for 
entitlement to service connection for diabetes mellitus, 
additional development with regard to VA's duty to notify 
under VCAA would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991)

The veteran's service medical records are entirely negative 
for any notation of diabetes mellitus.

The veteran's DD Form 214N, Armed Forces of the United States 
Report of Transfer or Discharge, indicates that he had one 
year, five months, and 9 days of foreign and/or sea service. 
He was also awarded the Vietnam Service Medal.

The veteran's personnel records show that the veteran served 
on board the USS Procyon AF-61 in the Vietnam area of 
operations.

Private treatment records dated from May 1996 to August 1999 
from M. Perrin, M.D., show diagnosis and treatment for Type 
II diabetes mellitus.

Private treatment records dated from August 1997 to February 
2000 from R. Smith, M.D., show diagnosis and treatment for 
diabetes mellitus.

VA outpatient treatment records dated from January 2001 to 
July 2002 show that the veteran has a diagnosis of diabetes 
mellitus which requires oral medication and diabetic diet for 
control.

The veteran underwent a VA examination in February 2001 and 
was diagnosed with diabetes.  The examiner noted that the 
historically, the veteran's diabetes had been poorly 
controlled.  The veteran had entered himself into a VA study, 
which would attempt to improve his diabetes control.  The 
examiner further stated that there were known complications 
from the diabetes, including retinal and neural involvement 
as well as evidence of macro vascular disease of the heart. 

The veteran testified at a January 2003 video-conference 
hearing that he served on board the U.S.S. Procyon off the 
shores of Vietnam.  He stated the ship was anchored in Cam 
Ranh Bay and that he went on shore two times to deliver 
supplies.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2002).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id. See also Rose v. West, 11 Vet. 
App. 169 (1998); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2002).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.   38 U.S.C.A. § 1116(f) (West 2002).  
Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6), 3.313 (2002).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, PCT, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and certain soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).

Effective July 9, 2001, Type II diabetes (also known as Type 
II diabetes mellitus or adult-onset diabetes) was added to a 
list of diseases subject to presumptive service connection 
under 38 C.F.R. § 3.309(e). See 66 Fed. Reg. 23,166 (May 8, 
2001).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and PCT shall have become manifest 
to a degree of 10 percent or more within one year of 
separation, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active air service. 38 C.F.R. § 
3.307(a)(6)(ii).

In order to rebut this presumption of service incurrence, 
there must be affirmative evidence to the contrary or 
evidence to establish that an intercurrent injury or disease 
which is a recognized cause of any of the specified diseases 
or disabilities has been suffered between the date of 
separation from service and the onset of any such diseases or 
disabilities. 38 U.S.C.A. § 1113(a) (West 2002).  Evidence 
which may be considered in rebuttal of service incurrence of 
such disease will be any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease, and medical judgment will be exercised 
in making determinations relative to the effect of 
intercurrent injury or disease. The expression "affirmative 
evidence to the contrary" will not be taken to require a 
conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all evidence of 
record, support a conclusion that the disease was not 
incurred in service. 38 C.F.R. § 3.307(d).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted. See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 59 
Fed. Reg. 341-46 (Jan. 4, 1994).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange. Brock v. Brown, 10 
Vet. App. 155 (1997).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990) (when a claimant seeks VA benefits, and the 
evidence is in relative equipoise, the law dictates that he 
or she shall prevail).

In this case, the record shows that the veteran served aboard 
a ship off the coast of Vietnam during the Vietnam era.  As 
there is no evidence of record to the contrary, it is 
presumed he was exposed to Agent Orange during service.  
Moreover, the record contains competent medical evidence of a 
current diagnosis of Type II diabetes mellitus, which has 
been shown to require medication treatment and is, thus, 
compensably disabling. See 38 C.F.R. § 4.119, Code 7913 
(2002).  Hence, by operation of law, it is presumed that the 
veteran developed Type II diabetes mellitus as a result of 
exposure to Agent Orange while serving in Vietnam.  
Accordingly, service connection for diabetes mellitus as a 
result of exposure to Agent Orange is warranted.

  
ORDER

Service connection for diabetes mellitus is granted.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

By a January 2000 rating decision, the RO granted service 
connection for varicose veins of the right leg and assigned a 
20 percent evaluation.  In a March 2000 correspondence, the 
veteran indicated dissatisfaction with the initial 20 percent 
evaluation and has subsequently submitted various medical 
records indicating an increase in the severity of his 
service-connected condition.  Furthermore, at the January 
2003 video-conference hearing, the veteran testified as to an 
increase in severity of his varicose veins.  The last VA 
examination was conducted in December 1999.  Therefore, 
another VA examination is necessary to ascertain the current 
nature and severity of the varicose veins of the right leg.   
    
Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  Make arrangements for the veteran to 
be afforded an examination to determine 
the current nature and severity of his 
service-connected varicose veins of the 
right leg.  The claims folder should be 
sent to the examiner for review prior to 
the examination.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



